Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 03/05/2021 have been entered. Claims 1-20 are patentable
Response to Amendments and Arguments
	Rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on applicant’s amendments made in the claims.
Applicant's amendments and arguments filed 03/05/2021 have been fully considered. The amendments are sufficient to overcome the prior art of the record.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of the records is briefly described as follows:
Zhou, et al. (US 2014/0192744 A1) discloses method for coordinated multi-node transmission, the method comprising: acquiring, by a user equipment, channel state indicator information of each coordinating node; feeding back, by the user equipment, all information or a part of information in the acquired channel state indicator information to a base station, so that each coordinating node performs, according to the channel state indicator information that has been fed back, scheduling on the user equipment 
Yang, et al. (US 2013/0223299 A1) discloses method and a device for transmitting an ACK/NACK in a time division duplex (TDD)-based wireless communication system, wherein a terminal receives an uplink grant that includes uplink resource allocation and piggyback information, and determines an ACK/NACK response for at least one downlink transmission block according to said piggyback information. The terminal multiplexes the ACK/NACK response with an uplink transport block and transmits the multiplexed ACK/NACK response. (See abstract; fig.14 and associated text);
Tang, et al. (US 20190357184 A1) discloses method for transmitting downlink control information, including: a terminal device determines a plurality of candidate resource sets for transmitting first control information; the terminal device detects the first control information sent by a network device in the plurality of candidate resource sets; the terminal device determines a target resource set in the plurality of candidate resource sets according to a detection result of the first control information; the terminal device determines a target control channel resource corresponding to the target resource set according to the target resource set and a first mapping relationship, wherein the first mapping relationship is used for indicating a corresponding relationship between the plurality of candidate resource sets and a plurality of control channel resources; and the terminal device detects second control information sent by the network device in the target control channel resource. (See abstract; fig.2 and associated text; also see par. 0033);

However, prior art of the record, inter alia, fail to show or teach the specific feedback method recited in the amended independent claims and specifically the features related to determining the target resource?(s) for sending said feedback.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641